                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

TYRONE PEELE,                                          )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:19-CV-229-D
                                                       )
JACK A. WILLIFORD,                                     )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES this action for
lack of jurisdiction and DENIES plaintiff's motions to proceed in forma pauperis [D.E. 1 ], for
appointment of counsel [D.E. 1-4], and entry of default [D.E. 2].


This Judgment Filed and Entered on December 17, 2019, and Copies To:
Tyrone Peele                                           (Sent to KU 8077 SCI Forest P.O. Box 945
                                                       Marienville, PA 16239 via US Mail)




DATE:                                                          PETER A. MOORE, JR., CLERK
December 17, 2019                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk
